DETAILED ACTION
Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive. Claims 1 and 4 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamensdorf’406. Claims 2, 3, 5, and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Lamensdorf’406 in view of Mishra’139.
Applicant principally argues that Lamensdorf’406 fails to disclose the claimed feature of “a drive signal to automatically control placement of the electrode based on the sensor signal”. To support this assertion, Applicant notes only in paragraph [0394] of Lamensdorf’406 “Alternatively or additionally, the position of stimulator 30 is adjusted responsively to information derived using the algorithm…” and suggests that this fails do disclose that a drive signal automatically control[s] placement of the stimulator, rather that the position of the stimulator is just adjusted using information from the algorithm. i.e. it appears Applicant is placing emphasis on the automatic nature of controlling placement of the electrode.
Respectfully, this argument is not found to be convincing. Initially, it is worth noting that the instant Disclosure provides no further description, definition, or example of what is intended by the recitation of “automatically control placement of the electrode” other than the phrase itself in haec verba. Thus it is unclear what scope, or a special meaning if any, is intended for the terms “automatically” or “placement” is intended, which must be taken into account when determining a broadest reasonable interpretation of the claim. In particular, it is not clear what “placement of the electrode” might entail, whether it involves physically moving the electrode or simply selecting particular sub-electrodes in an array (i.e. current steering to determine placement of the stimulation foci). It is also unclear whether “automatically control[ling]” that placement is intended to convey that the controller is connected to some form of actuator (which is never disclosed or shown in a drawing) or other mechanical means to physically move the electrode without any human interaction, or if the automatic control relates to an automatic processing of the sensor signal information to provide an output to guide a user in the placement process, such that while the desired placement of the electrode may be determined by the controller, interaction with the system by e.g. a surgeon is still required to physically move the electrode (if physical movement of the electrode is indeed even necessary to meet a definition of “placement of the electrode”). In reviewing the Specification, paragraph [0013] merely restates the claim limitation in haec verba. Paragraph [0014] additionally mentions that the sensing and controlling can be performed intra-operatively to automatically control placement adjacent a dorsal nasal structure, but does not provide any further detail on the automatic control, or whether an inter-operative placement is performed entirely by the implantable system or by e.g. a surgeon. [0020] suggests location such as relative location with respect to other electrical contacts of the device or other stimulation sites as one of the previously claimed stimulation parameters, separately from what is to be considered the “placement of the electrode” being argued. [0020] reiterates intra-operative placement but does not expound upon what “automatic control” of such placement would entail, or whether it must be performed entirely by the device itself without human interaction, or if algorithmically providing feedback which guides a user in arriving at the ultimate desired placement would be sufficient to read on a BRI of “automatically control placement of the electrode”. Paragraph [0023] states that the placement can be automatically controlled in a closed-loop fashion by a controller, though it is never further described in more detail as indicated. [0023] further mentions post-operative operation, but importantly only appears to suggest that post-operative automatic control relates to adjustment of stimulation parameters, not of placement of the electrode. [0024] indicates that intra-operatively the electrode device can be deemed to be in the ideal location when a sensed tissue impedance exceeds a pre-determined value, but it fails to describe any further methodology implemented to actually perform the moving and placement of the electrode. Presumably, a person having ordinary skill in the art would understand such a process to entail providing the feedback of the sensed impedance to a user, wherein the user is still responsible for adjusting the physical location of the electrode until the ideal location is reached. Despite that reliance on user interaction, one of ordinary skill in the art would understand the detection of impedance and provision of feedback in a closed-loop manner to a user to read on an “automatic control” of the placement process. [0033] describes wherein the controller can include “software programmed to generate a drive signal to automatically control placement of electrode device 22, stimulation parameters delivered by electrode device 22 and other control parameters”. However, the remainder of [0033] and following paragraphs only provide examples of controlling routine parameters such as waveform, pulse width, etc. and no example or further description of “automatically control[ling] placement of electrode device 22”.
Thus a careful consideration of the instant Disclosure suggests that placement of the electrode only occurs intra-operatively. In the post-operative context, the Disclosure only mentions or describes automatic control of stimulation parameters delivered by the device, and not that automatic control of electrode placement can occur post-operatively. The Disclosure further never mentions, describes, or shows any actuator or other mechanical means that would suggest that the device can itself actually physically alter the location of the electrode absent use of the closed-loop/feedback information intra-operatively by a surgeon. Thus, one of ordinary skill in the art would understand that a BRI of “automatically control placement of the electrode” would encompass provision of feedback data to a surgeon to optimize placement of the electrode in an inter-operative setting.
As cited in e.g. paragraphs [0394], [0413], [0426], Lamensdorf’406 very clearly meets this interpretation. In particular at the cited paragraph [0413] Lamensdorf’406 discloses wherein a physiological indicator of cerebral blood flow is observed and measured (i.e. analogous to the disclosed use of impedance measurements in determining optimum location) concurrently with or after placement (i.e. inter-operatively). Lamensdorf’406 discloses that for optimization of placement the stimulator is activated while the surgeon is manipulating the electrodes, and the automatically measured indicator of CBF is used to manipulate electrodes or verify placement of the electrodes using a feedback algorithm (analogous to the closed-loop/feedback mechanism as broadly described in the instant Disclosure). [0394] also discloses that the position of the stimulator is adjusted responsively to information derived using the algorithm as correctly pointed out by Applicant. This is seen as properly reading on the BRI analyzed above, as the placement of the stimulator is being determined based on the automated control of the closed-loop feedback algorithm. Applicant has not actually stated why or how this recitation is seen as being different from what is being claimed, or what is intended to be claimed. As such, the previous grounds of rejection are considered valid and are maintained herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamensdorf et al. (US 2015/0174406 A1, hereinafter Lamensdorf’406).
Regarding claim 1, Lamensdorf’406 discloses a closed-loop therapy system for improving headache pain in a patient suffering therefrom (e.g. abstract; paragraphs [0005], [0030], [0031], [0038]; Figs. 1, 11A-B, 12, 14A-B) comprising: an electrode device sized and dimensioned to deliver a stimulation signal to a dorsal nasal nerve structure (e.g. abstract; paragraphs [0190]-[0192], [0342], [0394]); a power source in electrical communication with the electrode device (e.g. paragraphs [0093], [0123], [0143], [0362], [0365], [0372]); a sensor configured to sense a physiological parameter associated with the headache pain and generate a sensor signal based on the physiological parameter, the physiological parameter being tearing; impedance of tissue surrounding the dorsal nasal nerve structure; an electrically evoked signal; biometric data; or a combination thereof (e.g. paragraphs [0027], [0028], [0098], [0170], [0171]); and a controller in electrical communication with the electrode device and the sensor, the controller programmed to generate a drive signal to automatically control placement of the electrode based on the sensor signal to improve the patient’s headache pain (e.g. paragraphs [0394], [0413], [0426] - controlling/adjusting the location of the electrodes/stimulator responsively to information derived using the algorithm, i.e. responsive to the sensed data).
Regarding claim 4, Lamensdorf’406 discloses wherein the physiological parameter is an electrically evoked signal (e.g. paragraphs [0027], [0095], [0149], [0150], [0170], [0395]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Lamensdorf’406 in view of Mishra et al. (US 2019/0001139 A1, hereinafter Mishra’139).
Regarding claim 2, Lamensdorf’406 discloses the invention substantially as claimed, but does not expressly disclose wherein the sensor is a moisture sensor for sensing tearing as the physiological parameter. In the same field of endeavor, Mishra’139 teaches that it is known to use sensors such as moisture sensors for sensing bodily fluids as a known alternate equivalent to other types of sensors that are able to record data representing a physiological parameter of a patient in order to allow a system to automatically adjust a stimulation for optimization of treatment of e.g. headaches via stimulation of the same nerves stimulated by Lamensdorf’406 (e.g. paragraphs [0079], [0215], [0268], [0324]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lamensdorf’406, with a moisture sensor as taught by Mishra’139, since such a modification was recognized as a known alternate equivalent sensing means for recording data representative of a physiological parameter of a patient and would provide the predictable results of allowing a system to automatically adjust stimulation for optimization of treatment.
Regarding claim 3, Lamensdorf’406 discloses the invention substantially as claimed, but does not expressly disclose wherein the physiological parameter is impedance of tissue surrounding the dorsal nasal nerve structure. In the same field of endeavor, Mishra’139 teaches that it is known to use sensors such as impedance sensors as a known alternate equivalent to other types of sensors that are able to record data representing a physiological parameter of a patient in order to allow a system to automatically adjust a stimulation for optimization of treatment of e.g. headaches via stimulation of the same nerves stimulated by Lamensdorf’406 (e.g. paragraphs [0018], [0079], [0214]-[0215], [0267]-[0269], [0324]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lamensdorf’406, with an impedance sensor as taught by Mishra’139, since such a modification was recognized as a known alternate equivalent sensing means for recording data representative of a physiological parameter of a patient and would provide the predictable results of allowing a system to automatically adjust stimulation for optimization of treatment.
Regarding claim 5, Lamensdorf’406 discloses the invention substantially as claimed, but does not expressly disclose wherein the biometric data is sleep of the patient and the sensor is one of a pressure sensor or a motion sensor. In the same field of endeavor, Mishra’139 teaches that it is known to use sensors such as pressure or motion sensors as a known alternate equivalent to other types of sensors that are able to record data representing a physiological parameter of a patient such as a sleep level or sleep cycle in order to allow a system to automatically adjust a stimulation for optimization of treatment of e.g. headaches via stimulation of the same nerves stimulated by Lamensdorf’406 (e.g. paragraphs [0018], [0079], [0214]-[0215], [0267]-[0269], [0324]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lamensdorf’406, with a pressure or motion sensor as taught by Mishra’139, since such a modification was recognized as a known alternate equivalent sensing means for recording data representative of a physiological parameter of a patient e.g. sleep data and would provide the predictable results of allowing a system to automatically adjust stimulation for optimization of treatment.
Regarding claim 6, Lamensdorf’406 discloses the invention substantially as claimed, but does not expressly disclose wherein the biometric data is locomotor activity and the sensor is an accelerometer. In the same field of endeavor, Mishra’139 teaches that it is known to use sensors such as accelerometers as a known alternate equivalent to other types of sensors that are able to record data representing a physiological parameter of a patient such as physical activity, body position, body motion, and muscular activity (i.e. locomotor activity) in order to allow a system to automatically adjust a stimulation for optimization of treatment of e.g. headaches via stimulation of the same nerves stimulated by Lamensdorf’406 (e.g. paragraphs [0018], [0079], [0214]-[0215], [0267]-[0269], [0324]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lamensdorf’406, with an accelerometer as taught by Mishra’139, since such a modification was recognized as a known alternate equivalent sensing means for recording data representative of a physiological parameter of a patient e.g. locomotor activity data and would provide the predictable results of allowing a system to automatically adjust stimulation for optimization of treatment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular US 2015/0148878 A1 to Yoo et al. is considered to disclose the invention substantially as claimed, and would be seen as clearly anticipatory of at least the independent claim under 35 U.S.C. § 102.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
2 May 2022